14 N.Y.3d 920 (2010)
In the Matter of HANK RICHARDSON, JR., Appellant, et al., Petitioner,
v.
NEW YORK CITY HOUSING AUTHORITY, PATTERSON HOUSES, Respondent.
Motion No: 2010-467.
Court of Appeals of New York.
Submitted April 19, 2010.
Decided June 10, 2010.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic. Motion for a stay dismissed as academic.